Citation Nr: 0603200	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine degenerative disc disease, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1973 to September 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied both an increased disability evaluation for the 
veteran's lumbar spine degenerative disc disease and a total 
rating for compensation purposes based on individual 
unemployability.  In February 2005, the Board remanded the 
veteran's claims to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In her December 2005 Informal Brief of Appellant in Appealed 
Case, the accredited representative asserted that the most 
recent VA examination for compensation purposes was 
inadequate for rating purposes.  She requested that the 
veteran's claims be remanded to the RO so that he could be 
afforded an additional physical evaluation.  

A September 2003 Social Security Administration (SSA) 
administrative law judge decision determined that the veteran 
was entitled to SSA disability benefits based, in significant 
part, upon his lumbosacral spine degenerative disc disease.  
The evidence considered by the SSA is not of record.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992).  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
which encompassed his lumbar spine in July 2005.  The 
examination report notes that the examiner found the 
veteran's degenerative disc disease was productive of "no 
sign of demonstrable disuse or functional impairment."  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given the divergence in the findings of the July 
2005 VA examination for compensation purposes and those of 
the SSA, the Board finds that further physical evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

In October 2005, the accredited representative submitted both 
an informal application to reopen the veteran's claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression and an informal 
claim of entitlement to service connection for a chronic pain 
syndrome.  The Board finds that the issues of whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder to include depression and 
service connection for a chronic pain syndrome are 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability given that 
determinations as to total ratings under 38 C.F.R. § 4.16 
require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic lumbar spine 
disability after 2001 including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

2.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the veteran's award 
of disability benefits for incorporation 
into the record.  

3.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after December 
2003, not already of record, be forwarded 
for incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his lumbar spine degenerative 
disc disease.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examination is to take into consideration 
the criteria, both prior to and effective 
September 26, 2003, for rating spinal 
disorders.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's lumbar spine degenerative disc 
disease with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of his 
lumbar spine should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lumbar spine degenerative 
disc disease upon his vocational 
pursuits.  The examiner should correlate 
his/her findings with the clinical 
evidence of record, to specifically 
include the records relied upon by the 
SSA in making its determination regarding 
disability.

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then adjudicate the issues of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include depression and service connection 
for a chronic pain syndrome.  The veteran 
and his accredited representative should 
be informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.  

6.  Readjudicate the veteran's 
entitlement to both an increased 
evaluation for his lumbar spine 
degenerative disc disease and a total 
rating for compensation purposes based on 
individual unemployability with express 
consideration of VAOPGCPREC 7-2003.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  
They should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

